FILE COPY




                             Fourth Court of Appeals
                                    San Antonio, Texas
                                            July 8, 2022

                                       No. 04-20-00125-CV

                                     PAY AND SAVE, INC.,
                                          Appellant

                                                 v.

                                         Roel CANALES,
                                             Appellee

                    From the 229th Judicial District Court, Duval County, Texas
                                    Trial Court No. DC-16-371
                           Honorable Baldemar Garza, Judge Presiding


                                          ORDER

Sitting:         Patricia O. Alvarez, Justice
                 Luz Elena D. Chapa, Justice
                 Lori I. Valenzuela, Justice
       This case was submitted by oral argument on October 20, 2021. On July 1, 2022,
Appellant moved this court for leave to file a post-submission letter brief. Appellant’s motion is
granted; Appellant’s letter brief is filed. See TEX. R. APP. P. 38.7.

           It is so ORDERED on July 8, 2022.

                                                                   PER CURIAM



           ATTESTED TO:__________________________
                       MICHAEL A. CRUZ,
                       CLERK OF COURT